Gray, J.
The evidence as to the quantity of intoxicating liquors and other articles found on January 12 in the kitchen connected with the oyster saloon and bar kept by the defendant, as to the finding of such liquors a week afterwards concealed in the same room, and as to persons being seen in the interval coming out of the saloon in a state of intoxication, was competent and sufficient evidence to warrant a jury to return a verdict .that the defendant on January 12 kept intoxicating liquors with an intent to sell them contrary to law, and was submitted to the jury with suitable instructions. Commonwealth v. Blood, 11 Gray, 74. Commonwealth v. Higgins, 16 Gray, 19. Commonwealth v Kennedy, 97 Mass. 224. Commonwealth v. Carney, 108 Mass. 417.
*368In the case of Commonwealth v. Intoxicating Liquors, 105 Mass. 595, cited for the defendant, the liquors were found in a dwelling-house, containing no shop, bar or public eating-room; the evidence as to the amount of liquors, the kind of vessels containing them, the place where they were found, and the other articles in the house, was quite consistent with their having been kept for the owner’s personal use ; and the instructions to the jury were not so carefully guarded.

Exceptions overruled.